DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 3/11/2022.
Claims 1, 2, 5-9, 12-16, 19, and 20 are currently pending.

Claim Objections
Claims 5-7, 12-14, 19, and 20 are objected to because of the following informalities:
For claim 5, the claim depending upon a cancelled claim.
For claim 6, the claim depending upon a cancelled claim.
For claim 7, the claim depending upon a cancelled claim.
For claim 12, the claim depending upon a cancelled claim.
For claim 13, the claim depending upon a cancelled claim.
For claim 14, the claim depending upon a cancelled claim.
For claim 19, the claim depending upon a cancelled claim.
For claim 20, the claim depending upon a cancelled claim.

Appropriate correction is required.
Allowable Subject Matter
Claims 1, 2, 8, 9, 15, and 16 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the previous claim objections for claims 5-7, 12-14, 19, and 20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        April 8, 2022